Citation Nr: 1807316	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  10-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right elbow disability.

2.  Entitlement to a compensable disability rating for left ear hearing loss.

3.  Entitlement to an effective date earlier than July 21, 2006, for the assignment of a 60 percent disability rating for a kidney disability.


REPRESENTATION

Appellant represented by:	Suzanna Scarborough, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to October 1984.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of October 2008 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Veteran testimony before a Veterans Law Judge who subsequently left the Board.  The Board notified the Veteran that he was entitled to a new hearing, but he declined such hearing in October 2017.

With respect to the earlier effective date claim, the record reflects that the Veteran initially requested a local hearing with a Decision Review Officer (DRO).  However, the Veteran provided testimony with regard to this issue at the August 2015 video hearing in lieu of the hearing before a DRO.  As such, his DRO hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded this appeal in February 2016.  Remand Directive #1 stated:

Obtain a complete copy of all treatment records pertaining to the Veteran from the VAMC in Miami and West Palm Beach.

As indicated in a January 17, 2018 e-mail authored by J.B., Director of the St. Petersburg RO in response to a congressional inquiry, the RO has, as of that date, "submitted a third request for VA medical records from the West Palm Beach Medical Center, [and it is] awaiting ... the records."  Counsel has confirmed that VA added VA treatment records from the VA Medical Center in Miami to the Veteran's claims file in March 2017, but that it has not yet added records from West Palm Beach.

Pursuant to 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as a necessary to obtain these records unless VA concludes that further attempts are futile or that the records do not exist.  Neither condition is met here, so remand is again warranted to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of all treatment records pertaining to the Veteran from the VAMC in West Palm Beach.
2. Following the above, the RO should review all the relevant evidence and adjudicate the claims.  If the benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his attorney should be afforded an opportunity to respond to the SSOC before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




